 1

 2

 3                            The Above Space Reserved for Court Use
 4   Craig J. Mariam (SBN: 10926)
     cmariam@grsm.com
 5   Tricia A. Pham (Pro Hac Vice)
     tapham@grsm.com
 6   GORDON REES SCULLY MANSUKHANI, LLP
     300 S. 4th Street, Suite 1550
 7   Las Vegas, NV 89101
     Telephone: (702) 577-9300
 8   Facsimile: (877) 306-0043
 9   Attorneys for Defendant I.Q. DATA INTERNATIONAL, INC.
10

11                            UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
                                                         ) CASE NO. 2:18-CV-00195-GMN-
13   JENNA L. CARNEY, an individual;
                                                         ) PAL
14                                  Plaintiff,           )
             vs.                                         )
15                                                       ) Honorable Judge Gloria M. Navarro
     IQ DATA INTERNATIONAL, a Washington                 )
16   Corporation; SENTRY RECOVERY &                      ) Magistrate Judge Peggy A. Leen
     COLLECTIONS, INC. a Nevada Corporation; MG )
17   PROPERTIES GROUP, a corporation of unknown ) AMENDED STIPULATION AND
     place of incorporation, d/b/a Sedona Lone Mountain ) ORDER TO DISMISS
18   Apartments, d/b/a/ Azure Villas II apartments, FORE ) DEFENDANT I.Q. DATA
     PROPERTY COMPANY, A Nevada Corporation, ) INTERNATIONAL WITH
19   d/b/a Glenbrook Terrace; ANZA MANAGEMENT ) PREJUDICE
     COMPANY, a California Corporation, PICERNNE
20   REAL ESTATE GROUP, a privately held                 )
     corporation of unknown state of incorporation d/b/a )
21   Pavillions at Providence Apartments, SW             )
     LANDLORDS, a business entity of unknown form, )
22   THE CROSSINGS AT LAKE MEAD, an apartment )
     complex of unknown for or identity of ownership, )
23   and DOES 1 THROUGH 10 AND ROE                       )
     CORPORATIONS 11 THROUGH 20, INCLUSIVE. )
24                                                       )
                                    Defendants.          )
25                                                       )
                                                         )
26                                                       )
27

28   ///

                                      -1-
     AMENDED STIPULATION AND [PROPOSED] ORDER TO DISMISS DEFENDANT I.Q. DATA
                        INTERNATIONAL WITH PREJUDICE
     Case 2:18-cv-00195-GMN-PAL Document 97 Filed 02/07/19 Page 2 of 3



 1          This amended stipulation (“Stipulation”) is entered into by and between Defendant I.Q.

 2   DATA INTERNATIONAL, INC. (“I.Q. DATA”), by and through its attorneys, GORDON

 3   REES SCULLY MANSUKHANI, LLP, on the one hand, and Plaintiff JENNA L. CARNEY

 4   (“Plaintiff”). I.Q. DATA and Plaintiff shall be collectively referred to herein as the “Parties.”

 5                                              RECITALS
 6          WHEREAS, the Parties enter into this Stipulation with reference to the following facts:

 7          1.      The Parties have negotiated a settlement of their dispute and the Amended

 8                  Complaint, Dkt. No. 45;

 9          2.      No other party in this matter has brought claims against I.Q. Data;

10          3.      This Stipulation applies only to I.Q. Data;

11          4.      The Parties shall each bear their own attorney’s fees and costs

12

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                      -2-
     AMENDED STIPULATION AND [PROPOSED] ORDER TO DISMISS DEFENDANT I.Q. DATA
                        INTERNATIONAL WITH PREJUDICE
     Case 2:18-cv-00195-GMN-PAL Document 97 Filed 02/07/19 Page 3 of 3



 1          WHEREFORE, the Parties hereby agree and stipulate as follows:

 2          1.      Pursuant to FRCP 41(a)(2), the Parties request that Plaintiff’s instant lawsuit

 3                  against I.Q. Data be dismissed, in its entirety, with prejudice as to I.Q. Data only.

 4          2.      The Parties shall each bear their own attorney’s fees and costs.

 5          IT IS SO STIPULATED.
 6   Dated this __7___ day of February, 2019.           Dated this __7___ day of February, 2019.

 7   FLANGAS LAW FIRM                                   GORDON REES SCULLY MANSUKHANI, LLP

 8   _/S/ LEO P. FLANGAS___________________             ___/s/Tricia A. Pham____________________
     Leo P. Flangas (SBN: 5637)                         Craig J. Mariam (SBN: 10926)
 9   600 SOUTH THIRD STREET                             cmariam@grsm.com
     LAS VEGAS, NV 89101                                Tricia A. Pham (Pro Hac Vice)
10                                                      tapham@grsm.com
     TEL: (702) 384-1990
                                                        GORDON REES SCULLY MANSUKHANI
11   FAX: (702) 384-1009                                300 S. 4th Street, Suite 1550
     Attorneys for Plaintiff, Jenna L. Carney           Las Vegas, NV 89101
12                                                      Telephone: (702) 577-9300
                                                        Facsimile: (877) 306-0043
13                                                      Attorneys for Defendant I.Q. DATA
                                                        INTERNATIONAL, INC.
14

15

16

17

18                                                ORDER
19          IT IS SO ORDERED that Defendant I.Q. DATA INTERNATIONAL, INC. be dismissed
20   as a party with prejudice, pursuant to FRCP 41(a)(2). Each party shall each bear their own
21   attorney’s fees and costs.
22

23                 8
      DATED this _____day of February, 2019.         _____________________________________
                                                       Gloria M. Navarro, Chief Judge
24
                                                       UNITED STATES DISTRICT COURT
25

26

27

28

                                      -3-
     AMENDED STIPULATION AND [PROPOSED] ORDER TO DISMISS DEFENDANT I.Q. DATA
                        INTERNATIONAL WITH PREJUDICE
